UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 25, 2007 ATHEROGENICS, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 0-31261 58-2108232 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) 8995 Westside Parkway Alpharetta, GA30004 (Address of principal executive offices) Registrant's telephone number, including area code (678) 336-2500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On October 25, 2007, AtheroGenics, Inc. issued a press release to report the company’s financial results for the 3rd quarter and nine months ended September 30, 2007.A copy of the press release is attached to this current report on Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. The following exhibit is furnished as part of this current report on Form 8-K. Exhibit No. Description 99.1 – Press Release dated October 25, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATHEROGENICS, INC. Date:October 25, 2007 /s/MARK P. COLONNESE Mark P. Colonnese Executive Vice President, Commercial Operations and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 – Press Release dated October 25, 2007
